AO 245B (CASDRev. 02118) Judgment in a Criminal Case for Revocations

                                                                                                  i           i             ~   ,.,., :.'-...~;
                                       UNITED STATES DISTRICT COURT L------~------ . . _
                                                                                                      •._'. , _Q~~~~\r. Lrs LJi2 i :-~;27 cC,UHT
                                             SOUTHERN DISTRICT OF CALIFORNIA                          ·{.:.~.~~=Jtl=:~JFC~Lrc-_.
                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                  v.                                 (For Offenses Committed On or After November I, 1987)

                  Genaro Duarte-Velasquez
                                                                         Case Number:        17-cr-02390-JAH-1
                                                                      Richard Deke FallsFederal Defenders
REGISTRATION NO.                                                      Defendant's Attorney
67099066
o-
THE DEFENDANT:
 [:gj   admitted guilt to violation of allegation(s) No.     One and two.

 D      was found guilty in violation of allegation(s) No.
                                                             ~~~~~~~~~~~~~~
                                                                                                         after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                      Nature of Violation
           1,2                           Committed a federal, state or local offense (nv 1)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      January 4. 201 9
                                                                      D e of Imposition of Sentence

                                                                                    ~~~-
                                                                          N. John A. Houston
                                                                        NITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:               Genaro Duarte-Velasquez                                                   Judgment - Page 2 of 2
CASE NUMBER:              17-cr-02390-JAH-l

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six months. consecutive to sentence in case 18cr4043-JAH.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

  D    The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
       Prisons:
        D    on or before
        0    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at _____________ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL
